                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:13-cr-293-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JERONZA THORNE,                        )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 226).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: December 14, 2020




        Case 3:13-cr-00293-MOC Document 227 Filed 12/14/20 Page 1 of 1
